Bay, J.
As there is no privity of contract be-ween the executor or administrator, and a testator or intestate’s creditor, it is not presumed in law, that they can know whether a demand is just or unjust. And therefore, a bare admission alone, on the part of an executor or administrator is not sufficient to charge the estate with the debt, although they may admit they have assets for that purpose, and that will charge them in case of a deficiency, provided that there is a legal recovery against them.
An executor or administrator may charge themselves with the debt of a testator or intestate, by writing : But no parol promise is good under the statute for that purpose. I am, therefore, against setting aside this decree.
Justices Gantt andCoLcocK concurred.